Name: Commission Regulation (EC) No 1297/97 of 3 July 1997 amending Sector 15 of the Annex to Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  beverages and sugar;  agricultural structures and production
 Date Published: nan

 No L 176/30 ran Official Journal of the European Communities 4. 7. 97 COMMISSION REGULATION (EC) No 1297197 of 3 July 1997 amending Sector 15 of the Annex to Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 536/97 (2), and in particular Article 55 (8) thereof, Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EC) No 2230/96 (4), establishes an agricultural product nomenclature for export refunds based on the combined nomenclature; whereas the most recently published version contains errors in the description of products in the wine sector; whereas those errors should be corrected; whereas, more ­ over, in order to facilitate computerized customs clearance at borders, references should be included in the body of the nomenclature itself; whereas the nomenclature should therefore be amended to incorporate the abovementioned changes; Article 1 Sector 15 of the Annex to Regulation (EEC) No 3846/87 shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 83, 25. 3 . 1997, p. 5. M OJ No L 366, 24. 12. 1987, p. 1 . (j OJ No L 305, 27. 11 . 1996, p. 1 . 4. 7. 97 EN Official Journal of the European Communities No L 176/31 ANNEX ' 15 . Wine CN code Description of goods Product code 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter: 2009 60  Grape juice (including grape must):   Of a density exceeding 1,33 g/cm3 at 20 0 C: 2009 60 1 1    Of a value not exceeding ECU 22 per 100 kg net weight:     Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 (') 2009 60 11 9100 2009 60 19    Other:     Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 (') 2009 60 19 9100   Of a density not exceeding 1,33 g/cm3 at 20 ° C:    Of a value exceeding ECU 18 per 100 kg net weight: 2009 60 51     Concentrated:      Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 (') 2009 60 51 9100    Of a value not exceeding ECU 18 per 100 kg net weight:     With an added sugar content exceeding 30 % by weight: 2009 60 71      Concentrated:       Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 (') 2009 60 71 9100 2204 Wine of fresh grapes, including fortified wines; grape must other than that of heading No 2009:  Other wine; grape must with fermentation prevented or arrested by the addition of alcohol : 2204 21   In containers holding two litres or less :    Other:     Of an actual alcoholic strength by volume not exceeding 13 % vol :      Other: 2204 21 79       White :        Table wine complying with the definition in point 13 of Annex I to Regulation (EEC) No 822/87 (') of an actual alcoholic strength of 9,5 % vol or more but not exceeding 11 % vol :         Of types A II and A III complying with the definition in point 2 of Annex III to Regulation (EEC) No 822/87 (') 2204 21 79 9120         Other 2204 21 79 9180        Table wine complying with the definition in point 13 of Annex I to Regulation (EEC) No 822/87 (') of an actual alcoholic strength exceeding 11 % vol but not exceeding 13 % vol :         Of types A II and A III complying with the definition in point 2 of Annex III to Regulation (EEC) No 822/87 (') 2204 21 79 9220         Other 2204 21 79 9280        Other table wine complying with the definition in point 1 3 of Annex I to Regulation (EEC) No 822/87 (') of types A II and A III complying with the definition in point 2 of Annex III to Regulation (EEC) No 822/87 (') 2204 21 79 9910 4. 7. 97No L 176/32 PEN I Official Journal of the European Communities Product codeDescription of goods       Other:        Red or rose table wine complying with the definition in point 13 of Annex I to Regulation (EEC) No 822/87 (') of an actual alcoholic strength of 9,5 °/o vol or more but not exceeding 1 1 % vol :         Of type R III complying with the definition in point 1 of Annex III to Regulation (EEC) No 822/87 (')         Other        Red or rose table wine complying with the definition in point 13 of Annex I to Regulation (EEC) No 822/87 (') of an actual alcoholic strength exceeding 11 % vol but not exceeding 13% vol :         Of type R III complying with the definition in point 1 of Annex III to Regulation (EEC) No 822/87 (')         Other     Of an actual alcoholic strength exceeding 13 % vol but not exceeding 15 % vol :      Other: White:        Table wine complying with the definition in point 13 of Annex I to Regulation (EEC) No 822/87 ('):         Of types A II and A III complying with the definition in point 2 of Annex III to Regulation (EEC) No 822/87 (')         Other       Other:        Red or rose table wine complying with the definition in point 13 of CN code 2204 21 80 2204 21 83 2204 21 84 2204 21 94 2204 21 98 2204 29 2204 21 80 9120 2204 21 80 9180 2204 21 80 9220 2204 21 80 9280 2204 21 83 9120 2204 21 83 9180 2204 21 84 9120 2204 21 84 9180 2204 21 94 9100 2204 21 94 9910 2204 21 98 9100 2204 21 98 9910 Annex I to Regulation (EEC) No 822/87 ('):         Of type R III complying with the definition in point 1 of Annex III to Regulation (EEC) No 822/87 (')         Other     Of an actual alcoholic strength exceeding 1 5 % vol but not exceeding 1 8 % vol      Other:       Quality wines produced in specified regions, as defined in additional note No 5       Other:        Liqueur wines complying with the definition in point 14 of Annex I to Regulation (EEC) No 822/87 (')     Of an actual alcoholic strength exceeding 18 % vol but not exceeding 22 % vol      Other:       Quality wines produced in specified regions, as defined in additional note No 5       Other:    -u    Liqueur wines complying with the definition in point 14 of Annex I to Regulation (EEC) No 822/87 (')   Other:    Other:     Of an actual alcoholic strength not exceeding 13 % vol :      Other: White: 4. 7. 97 I EN I Official Journal of the European Communities No L 176/33 CN code Description of goods Product code 2204 29 62 9120 2204 29 62 9180 2204 29 62 9220 2204 29 62 9280 2204 29 62 9910 2204 29 64 9120 2204 29 64 9180 2204 29 62  Sicilia (Sicily):         Table wine complying with the definition in point 1 3 of Annex I to Regulation (EEC) No 822/87 (') of an actual alcoholic strength of 9,5 % vol or more but not exceeding 1 1 % vol :          Of types A II and A III complying with the definition in point 2 of Annex III to Regulation (EEC) No 822/87 (')          Other         Table wine complying with the definition in point 13 of Annex I to Regulation (EEC) No 822/87 (') of an actual alcoholic strength ex ­ ceeding 11 % vol but not exceeding 13 % vol :          Of types A II and A III complying with the definition in point 2 of Annex III to Regulation (EEC) No 822/87 (')          Other         Other table wine complying with the definition in point 13 of Annex I to Regulation (EEC) No 822/87 (') of types A II and A III complying with the definition in point 2 of Annex III to Regulation (EEC) No 822/87 (') 2204 29 64 Veneto:         Table wine complying with the definition in point 13 of Annex I to Regulation (EEC) No 822/87 (') of an actual alcoholic strength of 9,5 % vol or more but not exceeding 1 1 % vol :          Of types A II and A III complying with the definition in point 2 of Annex III to Regulation (EEC) No 822/87 (')          Other         Table wine complying with the definition in point 13 of Annex I to Regulation (EEC) No 822/87 (') of an actual alcoholic strength ex ­ ceeding 1 1 % vol but not exceeding 1 3 % vol :          Of types A II and A III complying with the definition in point 2 of Annex III to Regulation (EEC) No 822/87 (')          Other         Other table wine complying with the definition in point 13 of Annex I to Regulation (EEC) No 822/87 (') of types A II and A III complying with the definition in point 2 of Annex III to Regulation (EEC) No 822/87 (') 2204 29 65 Other:         Table wine complying with the definition in point 13 of Annex I to Regulation (EEC) No 822/87 (') of an actual alcoholic strength of 9,5 % vol or more but not exceeding 1 1 % vol :          Of types A II and A III complying with the definition in point 2 of Annex III to Regulation (EEC) No 822/87 (')          Other         Table wine complying with the definition in point 13 of Annex I to Regulation (EEC) No 822/87 (') of an actual alcoholic strength ex ­ ceeding 11 % vol but not exceeding 13% vol :   Of types A II and A III complying with the definition in point 2 of Annex III to Regulation (EEC) No 822/87 (')          Other         Other table wine complying with the definition in point 13 of Annex I to Regulation (EEC) No 822/87 (') of types A II and A III complying with the definition in point 2 of Annex III to Regulation (EEC) No 822/87 (')       Other: 2204 29 64 9220 2204 29 64 9280 2204 29 64 9910 2204 29 65 9120 2204 29 65 9180 2204 29 65 9220 2204 29 65 9280 2204 29 65 9910 No L 176/34 I EN Official Journal of the European Communities 4. 7. 97 CN code Description of goods Product code 2204 29 71 Puglia (Apulia): Red or rose table wine complying with the definition in point 1 3 of Annex I to Regulation (EEC) No 822/87 (') of an actual alcoholic strength of 9,5 % vol or more but not exceeding 1 1 % vol :  Of type R III complying with the definition in point 1 of Annex III to Regulation (EEC) No 822/87 (') 2204 29 71 9120 2204 29 71 9180- Other Red or rose table wine complying with the definition in point 13 of Annex I to Regulation (EEC) No 822/87 (') of an actual alcoholic strength exceeding 11 % vol but not exceeding 13% vol : - Of type R III complying with the definition in point 1 of Annex III to Regulation (EEC) No 822/87 (') 2204 29 71 9220 2204 29 71 9280 2204 29 72   Other Sicilia (Sicily):  Red or rose table wine complying with the definition in point 13 of Annex I to Regulation (EEC) No 822/87 (') of an actual alcoholic strength of 9,5 % vol or more but not exceeding 1 1 % vol :   Of type R III complying with the definition in point 1 of Annex III to Regulation (EEC) No 822/87 (') 2204 29 72 9120 2204 29 72 9180  Other Red or rose table wine complying with the definition in point 13 of Annex I to Regulation (EEC) No 822/87 (') of an actual alcoholic strength exceeding 11 % vol but not exceeding 13% vol :  Of type R III complying with the definition in point 1 of Annex III to Regulation (EEC) No 822/87 (')  Other 2204 29 72 9220 2204 29 72 9280 Other: 2204 29 75 Red or rose table wine complying with the definition in point 13 of Annex I to Regulation (EEC) No 822/87 (') of an actual alcoholic strength of 9,5 % vol or more but not exceeding 1 1 % vol :  Of type R III complying with the definition in point 1 of Annex III to Regulation (EEC) No 822/87 (') 2204 29 75 9120 2204 29 75 9180  Other Red or rose table wine complying with the definition in point 13 of Annex I to Regulation (EEC) No 822/87 (') of an actual alcoholic strength exceeding 11 % vol but not exceeding 13% vol :  Of type R III complying with the definition in point 1 of Annex III to Regulation (EEC) No 822/87 (') 2204 29 75 9220 2204 29 75 9280      Other Of an actual alcoholic strength exceeding 13 % vol but not exceeding 15 % vol :  Other: White :2204 29 83 Table wine complying with the definition in point 13 of Annex I to Regulation (EEC) No 822/87 ('):  Of types A II and A III complying with the definition in point 2 of Annex III to Regulation (EEC) No 822/87 (')  Other 2204 29 83 9120 2204 29 83 9180 4. 7. 97 I EN 1 Official Journal of the European Communities No L 176/35 CN code Description of goods Product code 2204 29 84       Other:        Table wine complying with the definition in point 13 of Annex I to Regulation (EEC) No 822/87 ('):         Of type R III complying with the definition in point 1 of Annex III to Regulation (EEC) No 822/87 (') 2204 29 84 9120         Other 2204 29 84 9180     Of an actual alcoholic strength exceeding 15 % vol but not exceeding 18 % vol : 2204 29 94      Other:       Quality wines produced in specified regions, as defined in additional note No 5 2204 29 94 9100       Other: l        Liqueur wines complying with the definition in point 14 of Annex I to Regulation (EEC) No 822/87 (') 2204 29 94 9910     Of an actual alcoholic strength exceeding 18 % vol but not exceeding 22 % vol : l 2204 29 98      Other:       Quality wines produced in specified regions, as defined in additional note No 5 2204 29 98 9100       Other:        Liqueur wines complying with the definition in point 14 of Annex I to Regulation (EEC) No 822/87 (') 2204 29 98 9910 2204 30  Other grape must:   Other:    Of a density of 1,33 g/cm3 or less at 20 ° C and of an actual alcoholic strength by volume not exceeding 1 % vol : 2204 30 92     Concentrated:      Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 (') 2204 30 92 9100 2204 30 94 _____ Other:      Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 (') 2204 30 94 9100    Other: 2204 30 96     Concentrated:      Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 (') 2204 30 96 9100 2204 30 98     Other:      Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/87 (') 2204 30 98 9100 (') OJ No L 84, 27 . 3 . 1987, p. 1 .